EXHIBIT 10.44


ALLIANCE AGREEMENT — NATRECOR® (NESIRITIDE)

This Agreement (the “Agreement”) is made as of January 10, 2001 by and between
Scios Inc., a Delaware corporation whose headquarters is located at 820 W. Maude
Avenue, Sunnyvale, CA 94085 (“Scios”), Innovex L.P., a limited partnership whose
address is 10 Waterview Blvd., Parsippany, NJ 07054 (“Innovex”), and PharmaBio
Development, Inc., a North Carolina corporation whose address is 4709 Creekstone
Drive, Durham, NC 27703 (“PharmaBio”).


BACKGROUND AND OVERVIEW OF THE ALLIANCE


A. Scios and Innovex have agreed that as set forth herein Innovex will provide
exclusive sales and marketing services in the United States (including Puerto
Rico) for Scios’ product Natrecor® (nesiritide), as set forth herein.


B. Scios and PharmaBio have agreed as set forth herein that PharmaBio will
invest funds in Scios and issue a loan commitment to Scios in exchange for
royalty payments tied to certain future sales of the Product and the issuance to
PharmaBio of certain warrants to purchase Scios’ common stock.


C. Scios has agreed as set forth herein to grant to Quintiles, Inc. (“Quintiles
CDS”) a preferred provider relationship with respect to certain future clinical
development activities of Scios.



THE PARTIES AGREE AS FOLLOWS:


1.0 Definitions


1.1 “Affiliate” shall mean any corporation or business entity controlled by,
controlling, or under common control with a party to this Agreement. For this
purpose, “control” shall mean direct or indirect beneficial ownership of at
least fifty percent (50%) of the voting stock or income interest in such
corporation or other business entity, or such other relationship as, in fact,
constitutes actual control.


1.2 “Approval Date“shall mean the date on which the FDA first grants final
approval to Scios to sell the Product in the United States.


1.3 “FDA” shall mean the US Food and Drug Administration.


1.4 “Natrecor” means Scios’ product Natrecor(R)(nesiritide) which is pending
approval before the FDA.


1


--------------------------------------------------------------------------------


1.5 “Net Sales” means the amount billed by Scios or an Affiliate for sales of
Product to an unrelated Third Party in the United States and Canada less: (i)
discounts, including cash and quantity discounts, charge-back payments and
rebates granted to managed health care organizations or to federal, state and
local governments, their agencies, and purchasers and reimbursers or to trade
customers, including but not limited to, wholesalers and chain and pharmacy
buying groups, (ii) credits or allowances actually granted upon claims, damaged
goods, rejections or returns of such Products, including recalls, regardless of
the Party requesting such, (iii) freight, postage, shipping and insurance
charges actually allowed or paid for delivery of Product, to the extent billed,
(iv) taxes, duties or other governmental charges levied on, absorbed or
otherwise imposed on sale of such Product, including without limitation
value-added taxes, or other governmental charges otherwise measured by the
billing, when included in billing, as adjusted for rebates and refunds, and (v)
bad debts related to Product sales (defined as any bills unpaid for 365 days
after due). Provided, however, in no event shall Net Sales be less than [*****]
of gross sales for the Product.


1.6 “Fees” shall mean the fair market value compensation payable to Innovex in
return for Services determined as provided in Exhibit A. Fees shall not include
Pass-Through Expenses.


1.7 “Launch Date” shall mean the date upon which Product is first shipped in the
United States for commercial sale after FDA approval.


1.8 “Product” shall mean Natrecor (nesiritide) in any formulation and for any
and all indications.


1.9 “Pass-Through Expenses” shall mean the reasonable and necessary
out-of-pocket costs and expenses actually incurred by Innovex in providing
Services, in accordance with a mutually agreed written budget.


1.10 “Quintiles Group” shall mean collectively Innovex, PharmaBio and Quintiles
CDS.


1.11 “Services” shall mean the responsibilities, obligations and activities
which are to be performed by Innovex, respecting the Product as they are
summarized in Exhibit A.


1.12 “SF Commencement Date” shall mean the first date upon which Innovex
provides Sales Representatives hereunder.


2. Agreement between Scios and Innovex Regarding Sales and Marketing


2.1 Innovex agrees to perform the Services for Scios through the SF End Date (as
defined in Exhibit A), and Scios agrees to engage Innovex to provide the
Services during such period, unless the Services are terminated earlier as
provided herein or in Exhibit A attached hereto.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2


--------------------------------------------------------------------------------


2.2 Scios agrees to pay for the Services provided by Innovex as described in
Exhibit A.


2.3 Performance of the Services will be overseen by a joint steering committee,
which shall meet quarterly and consist of representatives of each of Scios on
the one hand and Innovex on the other (the “JSC”). The JSC shall have overall
strategic responsibility for managing the commercialization of the Product,
including, without limitation: (i) oversee planning, marketing and sales of
Product, including adopting a marketing plan; (ii) monitoring the pricing of the
Product and review and approve any proposed changes to such pricing;
(iii) coordinating training activities for the Innovex sales force;
(iv) monitoring the delivery of promotional materials and samples to the Innovex
sales force; (v) receiving and supplying the parties’ sales, pricing, and
financial reports pertaining to the sales and marketing efforts; and (vi)
facilitating the flow of information among the parties, including coordinating
sales activity with manufacturing schedules and distribution. Scios and Innovex
may organize sub-committees of the JSC as mutually agreed. Each party will pay
the incidental and out-of-pocket costs associated with participation of its
employees in the JSC. In the event the JSC is unable to agree on any matter,
Scios will make the final determination after due consideration of input from
Innovex. The JSC will not have the authority to alter or amend any term of this
Agreement or of the Exhibits hereto.


  Prior to the Launch Date, Scios will perform a formulary SWOT analysis,
pricing study, study to identify and develop opinion leaders, and awareness
tracking study for the Product. These studies will be discussed in the JSC and
the Quintiles Group will be given the first and preferred opportunity to
negotiate with Scios to perform such studies; provided that: (i) the applicable
services fall with the areas of recognized expertise of a member of the
Quintiles Group (or an Affiliate), (ii) the Quintiles Group is prepared to
provide such services at competitive rates and makes its proposal on a
competitive time schedule, (iii) the Quintiles Group is capable of providing
such services in a professional and timely manner to meet Scios’ timeline, and
(iv) there is not a conflict of interest.


2.4. Scios will retain all intellectual property rights in the Product.


2.5 Scios will be responsible for all regulatory affairs related to the Product,
including: (i) regulatory filings and compliance, (ii) communicating with the
FDA, (iii) managing product recalls, and (iv) reporting adverse events. Scios
will also be responsible for all further development activities for the Product,
including the development of additional indications and further clinical trials.


2.6 Scios will be responsible for all manufacturing, labeling, distribution,
patent, copyright trade secret and trademark rights relating to Product. Scios
shall be responsible for booking sales, fulfilling orders, and shall warehouse
and distribute the Product and perform all related services. Scios shall
maintain an adequate inventory of the Product to support the Innovex sales
force’s achievement of sales at a level at least equal to the forecasted sales.


3


--------------------------------------------------------------------------------


2.7 Scios shall develop and own all rights in all written sales, promotion and
advertising materials for the Product and all trademarks related to the Product.


2.8 The JSC will oversee development of the initial and all ongoing training
programs for the Innovex sales force. The Innovex sales force shall be required
to complete such training programs, at the expense of Scios as set forth in
Exhibit A.


2.9 If in any calendar month that begins more than 90 days after the later of
the Approval Date or the SF Commencement Date, the average number of field sales
representatives actually working is less than [*****]% of the number specified
by Scios to be working (the “Staffing Target”), then the daily rate paid by
Scios for each Innovex Sales Representative and Field Coordinators as described
in Exhibit A shall be reduced by [*****]% for the period for which Innovex has
failed to meet the Staffing Target. Scios may not specify an increase of sales
representatives by [*****]% or more without 60 days advance notice to Innovex.


2.10 By 90 days notice to Innovex, which shall not be effective earlier than the
end of Year Three (as defined in Exhibit A), Scios may at its election take over
all or any portion of the sales force upon the payment to Innovex [*****] per
Innovex Sales Representative actually hired by Scios. In addition by notice from
Scios given at the time of Scios gives notice that it is terminating its
relationship with Innovex for the sales force due to Innovex’s breach in
providing the Services at the time of the actual termination of Services, Scios
may at its election take over all or any portion of the sales force upon the
payment to Innovex [*****] per Innovex Sales Representative actually hired by
Scios. Following any such election by Scios, Innovex shall take all actions
necessary to transfer the Innovex employees in the Innovex sales force to Scios,
together with their existing support equipment such as computers and supplies,
all such equipment and supplies to be transferred in its “as is” condition and
under the terms and conditions any relationship that Innovex may have with a
vendor. In addition, Innovex shall provide all reasonable assistance to effect
such transfer of employment and equipment and supplies. Exercise of this right
shall not affect payments due to PharmaBio under Section 3 below or the rights
of Quintiles CDS under Section 4. Within 60 days prior to the actual hiring by
Scios, Scios shall provide Innovex with a complete list of all the sales force
personnel Scios desires to hire.


2.11 No provision of this Agreement shall be deemed to create or imply any
contract of employment between Scios and any employee of Innovex. All persons
performing Services shall be employees of Innovex, or subcontractors engaged by
Innovex with prior consent of Scios, and shall not be entitled to any benefits
applicable to employees of Scios.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4


--------------------------------------------------------------------------------


2.12 Innovex will (i) maintain all necessary personnel and payroll records for
Innovex employees; (ii) compute wages and withhold applicable Federal, State and
local taxes and Federal FICA payments for Innovex employees; (iii) remit Innovex
employee withholdings to the proper governmental authorities and make employer
contributions for Federal FICA and Federal and State unemployment insurance
payments; (iv) pay net wages and fringe benefits, if any, directly to Innovex
employees; and (v) provide for employer’s liability and Workers’ Compensation
insurance coverage.


2.13 Innovex shall be responsible for management of all employer obligations in
connection with Innovex employees who perform the Services. Innovex employees
shall remain exclusively under the direct authority and control of Innovex.
Scios may be involved in providing training, direction or equipment to an
Innovex employee only in the manner and to the extent specifically described in
a Work Order. The employer obligations of Innovex shall include: (i) human
resource issues, including establishment of employee policies, and
administration of health and benefits plans, 401(k) plan, and other employee
benefit plans; (ii) work performance and work behavior issues, including
probationary period, periodic and annual appraisals, employee discipline and
termination; (iii) administration of systems for time-keeping, payroll and
employee expense reimbursement; (iv) day to day management of employment issues
in connection with performance of the Services.


3. Agreement Between Scios and PharmaBio on Funding and Royalty.


3.1 PharmaBio will support the commercialization of the Product by funding $30
million of the sales and marketing expenses incurred by Scios (including the
costs of developing additional data to use for marketing purposes through
clinical trials or market research). Of this total, [*****] will be paid by
PharmaBio to Scios within 10 days of the Approval Date and [*****] will be paid
to Scios in quarterly installments as set forth in Schedule 3.1 on the last day
of the eight calendar quarters following the later of the Approval Date or the
SF Commencement Date. In addition, PharmaBio shall loan up to $5 Million to
Scios on the following terms and other commercially reasonable terms as agreed
by the parties, including, without limitation, events of default:


• The loan may not be drawn down by Scios earlier than 12 months after the
Approval Date and may not be drawn down more than 42 months after the Approval
Date.


• The loan will bear simple interest at the greater of [*****]


• The loan is repayable by Scios not later than 48 months after the Approval
Date.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5


--------------------------------------------------------------------------------



3.2 In exchange for PharmaBio’s funding commitments set forth in Section 3.1,
Scios will pay PharmaBio a royalty on Net Sales of the Product occurring in the
United States (including Puerto Rico) and Canada during the relevant Royalty
Periods (as defined below). When used herein, the different “Royalty Periods”
shall be defined as follows: (i) Royalty Period 1 shall mean the six-month
period beginning on the Launch Date; (ii) Royalty Period 2 shall mean the
twelve-month period following Royalty Period 1; (iii) Royalty Period 3 shall
mean the twelve-month period following Royalty Period 2; (iv) Royalty Period 4
shall mean the twelve-month period following Royalty Period 3; (v) Royalty
Period 5 shall mean the twelve-month period following Royalty Period 4; (vi)
Royalty Period 6 shall mean the twelve-month period following Royalty Period 5;
and (vii) Royalty Period 7 shall mean the twelve-month period following Royalty
Period 6. The royalty payments payable by Scios to PharmaBio with respect to
Royalty Periods 3 through 7 are as follows:


Royalty Period

--------------------------------------------------------------------------------

Royalty on Net Sales

--------------------------------------------------------------------------------

3   [*****]   4   [*****]  5   [*****]  6   [*****]  7   [*****] 


  In addition, with respect to Royalty Periods 1 and 2, Scios will pay PharmaBio
a [*****] royalty on incremental Net Sales of the Product over the following
target levels: (i) target of [*****] Million for Royalty Period 1; and (ii)
target of [*****] Million for Royalty Period 2


  The royalty payments under this Section 3.2 shall be paid not later than
thirty (30) days following the end of each quarter during the Royalty Period.


  The parties acknowledge that PharmaBio’s agreement to the royalty structure
described in this Section 3.2 is based upon the assumption that Scios will
provide a sales force of not less than a monthly average of [*****] people
detailing the Product on an exclusive, full time basis during the first
thirty-six months following the later of the SF Commencement Date and the
Approval Date (the “Minimum Sales Force Level”). If, at any time during such 36
month period, Scios reduces the Product sales force below the Minimum Sales
Force Level for a period of more than 30 days, then Scios and PharmaBio will
negotiate in good faith to restructure PharmaBio’s commitments under Section 3.1
and the corresponding royalty payments under this Section 3.2. If the parties
are unable to mutually agree to such restructuring, then PharmaBio may, at its
sole discretion, elect to (i) terminate by notice to Scios any future funding
obligations under Section 3.1; (ii) terminate by notice to Scios the Line of
Credit and demand full repayment of all outstanding amounts within 60 days; and
(iii) receive a royalty on Net Sales payable by Scios to Innovex equal to
[*****] of Net Sales (in lieu of the rate provided above) during the portion of
the 36 month period following the later of the SF Commencement Date and the
Approval Date that Scios is not electing to maintain the Minimum Sales Force
Level and the then operating Royalty Period shall be suspended for such time
period and restarted when Scios increases the sales force to the Minimum Sales
Force Level. For the avoidance of doubt, with respect to sub-item (iii) in the
preceding sentence, (i) the Royalty Period shall restart at the same time point
in the Royalty Period it was suspended such that PharmaBio enjoys the full
length of the seven Royalty Periods described in Section 3.1 (plus any
suspension period), and (ii) regardless of the size of the sales force at the
date 36 months following the later of the SF Commencement Date and the Approval
Date, the Royalty Period will restart at the time point it was suspended period.
The rights set forth in the preceding sentence shall be in addition to any
rights available to Innovex. The suspension referenced in this paragraph shall
not apply to the extent the sales force reduction is caused by Innovex’s failure
to staff the sales force at the Minimum Sales Force Level.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

6


--------------------------------------------------------------------------------



3.3 Each Party shall keep or cause to be kept such records as are required to
determine, in a manner consistent with generally accepted accounting principles
in the United States, the sums or credits due under this Agreement. Upon the
written request (and expense) of either party, the other party shall permit an
independent certified public accountant appointed by such party and reasonably
acceptable to the other party, accompanied by representatives of the financial
department of such party at reasonable times and upon reasonable notice, to
examine only those records as may be necessary to determine the correctness or
completeness of any report or payment made under this Agreement. Results of any
such examination shall be (i) limited to information relating to the Product,
(ii) made available to both parties and (iii) subject to the confidentiality
protections set forth herein. The party requesting the audit shall bear the full
cost of the performance of any such audit, unless such audit discloses a
variance of more than [*****] from the amount of the original report, royalty or
payment calculation. In such case, the party being audited shall bear the full
cost of the performance of such audit.


3.4 As further consideration for PharmaBio’s funding commitments, Scios grants
PharmaBio warrants to purchase 700,000 shares of Scios Common Stock at a $20
price per share. The terms and form of the warrants shall be substantially in
the form attached as Exhibit B.


3.5 PharmaBio’s future funding commitments shall terminate in the event of:
(i) withdrawal of the Product from the U.S. market for any reason; or (ii) Net
Sales in any two consecutive calendar quarters are lower than the Net Sales in
the immediately preceding two consecutive calendar quarters due to factors not
reasonably within the control of the Quintiles Group, including, but not limited
to, manufacturing and inventory problems or shortfalls, material pricing changes
in the Product, or significant unforeseen new information regarding the safety
or efficacy of the Product. Scios has made available to a member of the
Quintiles Group all material information known to the executive officers of
Scios covering forecasted sales of the Product.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7


--------------------------------------------------------------------------------



4. Grant of Preferred Provider Relationship by Scios to Quintiles CDS.


4.1 Scios hereby grants to Quintiles CDS a preferred provider relationship,
whereby Quintiles shall have the first and preferred opportunity to negotiate
with Scios to provide clinical development services in the United States
regarding the Product that Scios has, in its sole discretion, determined to
outsource for performance period ending three years following the Approval Date;
provided that: (i) the applicable services fall with the areas of recognized
expertise of Quintiles CDS (or its affiliates), (ii) Quintiles CDS provides such
services at competitive rates and makes its proposal on a competitive time
schedule, and (iii) Quintiles CDS is capable of providing such services in a
professional and timely manner to meet Scios’ timeline. Examples of the types of
clinical development services subject to the preferred provider relationship
include: (i) Phase IIIb/iv large simple trial to support the continued growth
and success of the Product, and (ii) trial of the Product for intermittent
outpatient infusion indication.


5. Confidentiality and Ownership of Information.


5.1 Scios on the one part and members of the Quintiles Group on the other part
each acknowledges that, in the course of performing its obligations hereunder,
it may receive information from the other party which is proprietary to the
disclosing party and which the disclosing party wishes to protect from public
disclosure (“Confidential Information”). Each receiving party agrees to retain
in confidence, during the term of any of the Agreements, and any subsequent
renewals thereof, and thereafter for a period of [*****], all Confidential
Information disclosed to it by or on behalf of the other party, and that it will
not, without the written consent of such other party, use Confidential
Information for any purpose other than the purposes indicated herein. These
restrictions shall not apply to Confidential Information which: (i) is or
becomes public knowledge (through no fault of the receiving party); (ii) is made
lawfully available to the receiving party by an independent third party; (iii)
is already in the receiving party’s possession at the time of receipt from the
disclosing party (and such prior possession can be properly demonstrated by the
receiving party); (iv) is independently developed by the receiving party and/or
Affiliates (and such independent development can be properly demonstrated by the
receiving party); or (v) is required by law, regulation, rule, act or order of
any governmental authority or agency to be disclosed by the receiving party,
provided, however, if reasonably possible, such receiving party gives the
disclosing party sufficient advance written notice to permit it to seek a
protective order or other similar order with respect to such Confidential
Information and, thereafter, the receiving party discloses only the minimum
Confidential Information required to be disclosed in order to comply.


5.2 Members of the Quintiles Group on the one hand and Scios on the other hand
shall limit disclosure of the other party’s Confidential Information to only
those of their respective officers, representatives, agents and employees
(collectively “Agents”) who are directly concerned with the performance of this
Agreement and have a legitimate need to know such Confidential Information. Upon
receipt of notice of termination by Scios, Innovex shall return all Scios
Confidential Information to Scios.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

8


--------------------------------------------------------------------------------



5.3 All Scios patents, trade secrets, copyrights, trade names, trademarks,
service marks, marketing materials, proprietary materials or intellectual
property and all improvements to any of the foregoing (collectively “Scios
Property”) disclosed, used, improved, modified or developed in connection with
the Services provided pursuant to this Agreement shall remain the sole and
exclusive property of Scios, and Innovex’s rights to use such Scios Property
shall be limited to those permitted by this Agreement.


5.4 Scios acknowledges that Innovex possesses certain inventions, processes,
know-how, trade secrets, improvements, other intellectual properties and other
assets, including but not limited to analytical methods, procedures and
techniques, computer technical expertise and software, and business practices,
including, but not limited to the Innovex Territory Management System (ITMS),
which have been independently developed by Innovex (collectively “Innovex
Property”). Any Innovex Property or improvements thereto which are disclosed,
used, improved, modified or developed by Innovex under or during the term of
this Agreement shall remain the sole and exclusive property of Innovex.


6. Independent Contractor Relationship.


  For the purposes of this Agreement, Scios on the one part and members of the
Quintiles Group on the other part are independent contractors and nothing
contained in this Agreement shall be construed to place them in the relationship
of partners, principal and agent, employer and employee or joint venturers.
Neither Scios nor any member of the Quintiles Group shall have the power or
right to bind or obligate the other party, nor shall either party hold itself
out as having such authority.


7. Regulatory Compliance.


7.1 In carrying out the Services, Innovex and Scios agree to comply, to the
extent applicable, with all laws, rules and regulations, including, but not
limited to the Federal Equal Employment Opportunity Act, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Immigration Reform and
Control Act of 1986, the Food, Drug and Cosmetic Act, Section 1128B(b) of the
Social Security Act (42 U.S.C. §1320a-7b(b)), and the Prescription Drug
Marketing Act.


9


--------------------------------------------------------------------------------



7.2 If in performing the Services Innovex or its employees become aware of
adverse drug experience reports involving the use of the Product, while
performing any Services in connection with the Product, they shall immediately
notify Scios in accordance with Scios procedures. Scios shall deliver to Innovex
a written copy of such Scios notification procedures.


7.3 Scios shall be solely responsible for responding to any government or
regulatory agency concerning use or marketing of Scios Products, except where
(i) such responsibility is expressly transferred to Innovex; or (ii) to the
extent any notice or reporting requirement is by law made directly applicable to
Innovex. Innovex shall promptly notify Scios of any information Innovex receives
regarding any threatened or pending action by a government or regulatory agency
that may affect the Scios Products. Innovex shall, at the request of Scios,
cooperate with Scios in order to respond, or in formulating a procedure for
taking appropriate action. In no event shall Innovex respond to any agency
without the prior consent of Scios, unless compelled to do so by law.


8. Return of Scios Materials.


  Within sixty (60) days after the completion of Services by Innovex, or upon
termination of the Agreement, Confidential Information, Scios Property and other
data owned by Scios, regardless of the method of storage or retrieval, shall at
Scios’s request either be delivered to Scios in such form as is then currently
in the possession of any member of the Quintiles Group, or disposed of, at the
direction and written request of Scios, unless such materials are otherwise
required to be stored or maintained by Innovex as a matter of law or regulation.
Scios shall pay the costs associated with any of the above options. Each company
in the Quintiles Group reserves the right to retain, at its own expense and
subject to the confidentiality provisions herein, one copy of all materials
provided in connection with performance of this Agreement, to be used to satisfy
regulatory requirements or to resolve disputes regarding this Agreement.


9. Indemnification and Liability Limits.


9.1 Members of the Quintiles Group, jointly and severally, shall indemnify,
defend and hold harmless Scios, its Affiliates and its and their respective
directors, officers, employees and agents from and against any and all losses,
claims, actions, damages, liabilities, penalties, costs and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”), resulting
from any (i) breach by Innovex or PharmaBio (or either of their employees) of
its obligations hereunder; (ii) willful misconduct or negligent acts or
omissions of Innovex or its employees; and (iii) violation by Innovex or its
employees of any municipal, county, state or federal laws, rules or regulations
applicable to the performance of Innovex’s obligations under this Agreement
except to the extent such Losses are determined to have resulted from the
negligence or willful misconduct of Scios or its employees.


10


--------------------------------------------------------------------------------



9.2 Scios shall indemnify, defend and hold harmless members of the Quintiles
Group and their respective directors, officers, employees and agents from and
against any and all Losses resulting from (i) any third party claim arising from
the manufacture, storage, packaging, production, transportation, distribution,
use, sale or other disposition of the Products by Scios or its agents; (ii)
breach by Scios or its employees of its obligations hereunder; (iii) willful
misconduct or negligent acts or omissions of Scios or its employees; and (iv)
violation by Scios or its employees of any municipal, county, state or federal
laws, rules or regulations applicable to the performance of Scios’s obligations
under this Agreement, except to the extent such Losses are determined to have
resulted from the negligence or willful misconduct of any member of the
Quintiles Group or any of their employees.


9.3 The party seeking indemnification hereunder (the “Indemnified Party”) shall:
(a) give the party obligated to indemnify (the “Indemnifying Party”) prompt
written notice of any such claim or law suit (including a copy thereof); (b)
Indemnified Party and its employees shall fully cooperate with Indemnifying
Party and its legal representatives in the investigation and defense of any
matter the subject of indemnification, which defense shall be managed by the
Indemnifying Party; and (c) Indemnified Party shall not unreasonably withhold
its approval of the settlement of any such claim, liability, or action by
Indemnifying Party covered by this indemnification provision.


9.4 Neither Innovex, PharmaBio, or Scios, nor any of such party’s Affiliates,
directors, officers, employees, subcontractors or agents shall have, under any
legal theory (including, but not limited to, contract, negligence and tort
liability), any liability to any other party hereto for any loss of profits,
opportunity or goodwill, or any type of special, incidental, indirect or
consequential damage or loss, in connection with or arising out of this
Agreement or the Services performed by Innovex hereunder or the funding
commitments of PharmaBio or the activities of Scios hereunder.


9.5 Innovex shall not be liable to Scios for claims or losses arising out of the
statements or representations of Innovex employees with respect to the Product
to the extent the statements or representations conform to the written or
printed statements or representations made to Innovex or Innovex employees by
Scios with respect to the Product.


10. Insurance.


  Innovex and Scios shall each, at its own cost and expense, obtain and maintain
in full force and effect, the following insurance during the Term (and any
subsequent renewals thereof) sufficient insurance to insure its obligations
under this Agreement, including, but not limited to: (i) worker’s compensation
insurance in accordance with the statutory requirements of each state in which
the Services are to be performed (not required for Scios); (ii) employer’s
liability insurance with a minimum limit of [*****]; (iii) comprehensive general
liability insurance, including contractual liability, with a minimum limit of
[*****], combined single limit per occurrence; and (iv) comprehensive auto
liability, covering bodily injury and property damage, for owned, hired or
non-owned automobiles with a minimum limit of [*****], combined single limit per
occurrence (not required for Scios); and (v) professional errors and omissions,
with a minimum limit of [*****] per occurrence (not required by Scios). In
addition, Scios will make provision for product liability insurance in a
comparable amount to its current clinical trial insurance prior to the Launch
Date. Upon request, each of Innovex and Scios shall provide the other with an
original signed certificate of insurance evidencing all coverage herein required
and showing the other as an additional insured under such insurance, within
thirty (30) days after such request. The certificate must provide that thirty
(30) days prior written notice of cancellation or material change in insurance
coverage will be provided.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11


--------------------------------------------------------------------------------



11. Review of Work; Audit.


  During the term of this Agreement, Innovex will permit Scios’s
representative(s) (unless such representatives are competitors of Innovex), at
reasonable times and in a reasonable manner, and at Scios’s expense, to (i)
examine the work performed hereunder to determine that the Services are being
conducted in accordance with the agreed terms, or (ii) audit the financial
records related to Innovex’s performance of the Services.


12. Notices.


  Any notice required or permitted to be given by either party shall be in
writing. All notices shall be to the parties and addresses listed below, and
shall be sufficiently given (i) when received, if delivered personally or sent
by facsimile transmission, or (ii) one business day after the date mailed or
sent by an internationally recognized overnight delivery service.


  If to Innovex: Innovex LP
c/o President, Innovex America Holding Company
10 Waterview Blvd.
Parsippany, NJ 07054
Attention: President
Fax: 973-257-4581     With a copy to: General Counsel
Innovex America Holding Company
10 Waterview Blvd.
Parsippany, NJ 07054
Fax: 973-257-4581


12


--------------------------------------------------------------------------------



  If to PharmaBio: PharmaBio Development Inc.
4709 Creekstone Drive
Durham, NC 27703
Attention: President
Fax: 919-998-2090     With a copy to: General Counsel
PharmaBio Development Inc.
4709 Creekstone Dr8ive
Durham, NC 27703
Fax: 919-998-2090     If to Scios: Scios Inc.
820 West Maude Ave.
Sunnyvale, CA 94085
Attention: President
Fax: 408-616-8312     With a copy to: General Counsel
Scios Inc.
749 N. Mary Avenue
Sunnyvale, CA 94085
Fax: 408-616-8319


13. Assignment.


  No party may assign any of its rights or obligations under this Agreement to
any third party without the written consent of the other party, except that a
party may assign its rights and obligations as part of a merger in which it is
not the surviving entity.


14. General Provisions


14.1 This Agreement shall be construed, governed, interpreted, and applied in
accordance with the laws of the State of New York, without giving effect to the
principles of conflict of laws.


14.2 The rights and obligations of any party under this Agreement, which by
intent or meaning have validity beyond such termination (including, but not
limited to, rights with respect to confidentiality, mutual indemnification and
liability limitations) shall survive the termination of this Agreement.


14.3 This Agreement contains the entire understandings of the parties with
respect to the subject matter herein, and cancels all previous agreements (oral
and written), negotiations and discussions, dealing with the same subject
matter. The parties, from time to time during the term of this Agreement, may
modify any of the provisions hereof only by an instrument in writing duly
executed by the parties.


13


--------------------------------------------------------------------------------



14.4 No failure or delay on the part of a party in either exercising or
enforcing any right under this Agreement will operate as a waiver of, or impair,
any such right. No single or partial exercise or enforcement of any such right
will preclude any other or further exercise or enforcement thereof or the
exercise or enforcement of any other right. No waiver of any such right will
have effect unless given in a signed writing. No waiver of any such right will
be deemed a waiver of any other right.


14.5 If any part or parts of this Agreement are held to be illegal, void or
ineffective, the remaining portions of this Agreement shall remain in full force
and effect. If any of the terms or provisions are in conflict with any
applicable statute or rule of law, then such term(s) or provision(s) shall be
deemed inoperative to the extent that they may conflict therewith, and shall be
deemed to be modified or conformed with such statute or rule of law. In the
event of any ambiguity respecting any term or terms hereof, the parties agree to
construe and interpret such ambiguity in good faith in such a way as is
appropriate to ensure its enforceability and viability.


14.6 The headings contained in this Agreement are used only as a matter of
convenience, and in no way define, limit, construe or describe the scope or
intent of any section of this Agreement.


14.7 The parties intend to negotiate and execute documents providing additional
detail as to certain of the arrangements and responsibilities of the parties
that is customary in the industry for arrangements of the type included herein.
However, this Agreement is intended to be binding upon and fully enforceable by
any party as to its rights hereunder. In the event that the relevant parties are
not able to agree on such additional terms, and such failure creates ambiguities
in the operation of the relationship contemplated herein, then the parties shall
use the Dispute resolution mechanism described below to establish such terms,
provided that no Dispute resolution can mandate terms in conflict with the
express provisions of this Agreement. The individuals signing below are
authorized and empowered to bind the parties to the terms of this Agreement.


15 Dispute Resolution:


15.1 Internal Review. In the event that a dispute, difference or question arises
pertaining to any matters which are the subject of this Alliance Agreement,
including but not limited to, a dispute in connection with finalizing the
definitive Alliance documentation (“Dispute”), and either party so requests in
writing, prior to the initiation of any formal legal action, the Dispute will be
submitted to the JSC, which will use its good faith efforts to resolve the
Dispute within ten (10) days. If the JSC is unable to resolve the Dispute in
such period, the JSC will refer the Dispute to the Chief Executive Officers of
Scios and Quintiles Transnational Corp. For all Disputes referred to the Chief
Executive Officers, the Chief Executive Officers shall use their good faith
efforts to resolve the Dispute within ten (10) days after such referral.


14


--------------------------------------------------------------------------------



15.2 Arbitration. If the parties are unable to resolve disputes under 15.1, then
either party can seek binding arbitration to be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, sitting in
New York City, New York, as in effect at the time of the arbitration hearing,
such arbitration to be completed in a sixty (60) day period. The arbitration
panel will be composed of three arbitrators, one of whom will be chosen by
Scios, one by the Quintiles Group (as a unit), and the third by the two so
chosen. If both or either of Scios or the Quintiles Group fails to choose an
arbitrator or arbitrators within fourteen (14) days after receiving notice of
commencement of arbitration, or if the two arbitrators fail to choose a third
arbitrator within fourteen (14) days after their appointment, the American
Arbitration Association shall, upon the request of both or either of the parties
to the arbitration, appoint the arbitrator or arbitrators required to complete
the panel. The decision of the arbitrators shall be final and binding on the
parties, and specific performance may be ordered by any court of competent
jurisdiction.


15.3 Costs The parties shall bear their own costs in preparing for and
participating in the resolution of any dispute under this Article, and the costs
of mediator(s) and arbitrator(s) shall be equally divided between the parties.


15


--------------------------------------------------------------------------------



  IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
through their duly authorized officers on the date(s) set forth below.


INNOVEX LP
by: Innovex America Holding
Company, its General Partner SCIOS INC.,
a Delaware corporation   By:      /s/ John E. Monahan
             —————— ————————— By:      /s/ John H. Newman
            ——————— ————————   Name: John E. Monahan
            ————————————— —— Name: John H. Newman
            ————————————— ——   Title:   President
            ——————————— ———— Title:   Senior Vice President
            ————————— ——————   PHARMABIO DEVELOPMENT, INC.   By:      /s/ Ronald
J. Wooten
            —————— —————————   Name: Ronald J. Wooten
            ————————————— ——   Title:   President
            ——————————— ————


Attachments:
     Exhibit A —Description of Services
     Exhibit B —Warrant Agreement
     Schedule 3.1 —PharmaBio Funding Schedule

16


--------------------------------------------------------------------------------



SCHEDULE 3.1


Quarter following Approval Date
or SF Commencement Date: Funding Amount: 1 [*****] 1 [*****] 2 [*****] 3 [*****]
4 [*****] 5 [*****] 6 [*****] 7 [*****]





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

17


--------------------------------------------------------------------------------



EXHIBIT A


DESCRIPTION OF SERVICES


1. DEFINITIONS

In this Exhibit, “Year One“shall mean the 12 month period beginning on the SF
Commencement Date; “Year Two“shall mean the 12 month period following Year One;
and “Year Three“shall mean the 12 month period following Year Two. The “SF End
Date“shall mean the later of the end of Year Three or December 31, 2004. All
other defined terms shall have the meaning ascribed to them in the Alliance
Agreement.


2. SALES FORCE PERSONNEL

To support the Scios Product, at least 30 days prior to the SF Commencement
Date, or at such greater time prior to the SF Commencement Date as the JSC may
determine, and until the SF End Date, Innovex will provide at least 9 Field
Coordinators at a daily rate of [*****]. Additionally, from the SF Commencement
Date until the SF End Date, Innovex will provide a sales force of at least 180
Sales Representatives at a daily rate of [*****]. Sales Representatives and
Field Coordinators shall be supported by a fully dedicated National Sales
Manager* (collectively, the “Sales Force”). These daily rates shall be due for
each day worked, whether in the field selling, performing necessary
administrative functions, home study, or live training attendance. The JSC shall
determine the appropriate division of days worked between field sales days and
non-field training/administrative days giving due consideration to the amount of
training and administration time the Sales Force requires to effectively promote
the Product in compliance with all applicable laws and regulations.

*There is no daily rate associated with the National Sales Manager as his or her
services are included in the daily rates for Sales Representatives and Field
Coordinators. However, Scios is responsible for the expenses of the National
Sales Manager as set forth in paragraph 6 below.


3. INCENTIVE COMPENSATION

The terms and conditions of a variable incentive compensation plan (“Incentive
Plan”) shall be mutually determined by the JSC, including eligibility criteria
and performance targets. The plan may also include incentive awards such as
trips and prizes. Innovex shall administer the Incentive Plan, determine
eligibility and pay the incentive compensation and awards, in accordance with
the Incentive Plan.

Scios shall pay Innovex an amount equal to (i) the amount of all incentive
compensation earned by Sales Representatives and Field Coordinators in
accordance with the terms of the Incentive Plan; and (ii) an amount equal to
[*****] of the incentive compensation for Innovex’s employer costs (payroll
taxes, etc.).


[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

1


--------------------------------------------------------------------------------



4. INNOVEX TERRITORY MANAGEMENT SYSTEM

Innovex shall provide the Innovex Territory Management System (“ITMS”),
including automated call reporting functions. Innovex shall equip the Sales
Force with computer hardware and software, and shall bear the cost of database
and system administration, licenses, access to data/replication lines, help desk
support, and training of the Sales Force in proper use of the computers and
software.

     As a fee for ITMS services, Scios shall pay Innovex [*****] until the end
of Year Three and thereafter [*****] until the SF End Date.


5. TOTAL ESTIMATED COST OF THE SALES FORCE

The total estimated cost to Scios of Sales Force and ITMS services is shown in
the chart below. Although Scios will pay the actual travel and entertainment
expenses of the Sales Force as a Pass-Through Expense, this chart also shows
Innovex’s estimation of the travel and entertainment expenses that Scios will
incur in support of the Sales Force. Incentive compensation is not shown on this
chart.

[TABLE DELETED]


6. EXPENSES OF THE SALES FORCE

The parties shall divide the expenses of the Sales Force. Some expenses will be
“Innovex Direct” meaning that Innovex will pay for such expenses from the money
earned through the daily rate and other fees paid by Scios for the Sales Force
and related services; “Billable Pass-Through Expenses” which are paid for
initially by Innovex and reimbursed by Scios to Innovex without mark-up; and
“Scios Direct” expenses which are paid for directly by Scios. The following
chart contains a breakdown of required Sales Force expenses, together with the
identification of the parties’ respective responsibility with regard to those
expenses.


[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2


--------------------------------------------------------------------------------



Category Innovex
Direct Billable
(Passthrough) Scios
Direct

--------------------------------------------------------------------------------

Representatives’ base salary
Representative bonus (avg. [*****]% of total salary)
Payroll taxes, insurance and benefits package (401(k), ESOP, holidays, etc.),
ESPP, medical, dental, prescription coverage, vacation
Salaries, bonuses and benefits for FCs
Salaries, bonuses and benefits for NSM and AA
Auto Costs (allowance, mileage reimbursement, parking and tolls)
Basic business expenses (phone, supplies, postage, manager Training and voice
mail)
Recruitment and re-recruitment (includes advertisement and Travel time for the
FCs and NSM)
Drug Screens and reference checks
Infrastructure support (operations, human resources, legal and finance)
Training materials and delivery
Overnight Travel Expenses for Reps, FCs & NSM
Training & meetings (includes travel, hotel and meals)
FCs and NSM equipment, including laptop and software
Representative equipment (sales force automation (ITMS), Which includes laptop
and software).
Forms, promotional literature, detail bags, business cards & aids
Promotional marketing expenses (including sales data)    




* These cost are paid through the ITMS monthly fee as set forth above.


7. PAYMENT TERMS


  Innovex will invoice Scios one month in advance for Innovex’s estimated Fees
and Pass-Through Expenses for each calendar month (each an “Invoice”), beginning
with an Invoice for the month of the SF Commencement Date (the first Invoice
will include fees earned and Pass-Through Expenses incurred by the National
Sales Manager and the Field Coordinators providing Services prior to the SF
Commencement Date). On or before the first day of the month being estimated,
Scios will wire transfer to Innovex an amount equal to the amount of the
Invoice, after which time interest shall be due and payable on the unpaid
balance at the rate of 1.5% per month. Quarterly, Innovex will provide Scios an
accounting and reconciliation between the amounts billed to and paid by Scios
and the actual Fees earned and Pass-Through Expenses incurred for the previous
quarter (the “Expense Statement”). Each Expense Statement shall be supported by
a detailed expense report, and supporting documentation will be made available
to Scios upon request. Any difference will be deducted or added to the next
month’s Invoice. The parties will promptly review and resolve any disputed
portions of the accounting and reconciliation. Upon termination or expiration of
the Services any difference remaining after the reconciliation described above
will be repaid to Scios or invoiced to Scios, as the case may be.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3


--------------------------------------------------------------------------------



  Innovex will make a significant investment in recruiting, training, and
equipment at the beginning of the Services with the intention of recovering that
investment over the project term. If the Services are terminated for any reason
other than for Innovex’s breach, an early termination fee will be due from Scios
to Innovex in the amount of [*****]remaining in the Year One plus [*****]
remaining in Years Two and Three to cover these unrecovered expenditures.



8. TERMINATION OF SERVICES

  In the event of default by the other party of its material obligations under
this Agreement, either party may terminate the Services pursuant to the terms of
this paragraph. In the event of such default, the party declaring the default
shall provide the defaulting party with written notice setting forth the nature
of the default, and the defaulting party shall have thirty (30) days to cure the
default. Provided, however, that if the nature of the default is such that it
cannot reasonably be cured within thirty (30) days, the defaulting party may
cure such default by commencing in good faith to cure such default promptly
after its receipt of such written notice and prosecuting the cure of such
default to completion with diligence and continuity within a reasonable time
thereafter. If the defaulting party fails to cure the default within the
foregoing time periods, the other party may terminate the Services by written
notice to the defaulting party, which notice shall be effective upon receipt.


  Either party may terminate the Services by written notice to the other party,
effective upon receipt with no right to cure the default, if the other party
files a petition for bankruptcy, reorganization or arrangement under any state
statute, or makes an assignment for the benefit of creditors or takes advantage
of any insolvency statute or similar statute, or if a receiver or trustee is
appointed for the property and assets of the party and the receivership
proceedings are not dismissed within sixty (60) days of such appointment.


  In the event the Services are terminated, Scios shall (a) pay to Innovex all
fees for services rendered which are due and owing to Innovex because of any
completed performance of Innovex’s obligations prior to the effective date of
termination; (b) pay all pass-through expenses actually incurred by Innovex
prior to the effective date of termination; and (c) pay any other costs which
have been expressly identified as being due upon termination.





[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4


--------------------------------------------------------------------------------



EXHIBIT B


WARRANT AGREEMENT

     This WARRANT AGREEMENT is entered into as of this ______ day of January,
2001, by and between SCIOS INC., a Delaware corporation with its principal place
of business at 820 W. Maude Avenue, Sunnyvale, CA 94085 (“Scios”) and PHARMABIO
DEVELOPMENT, INC., a corporation with its principal place of business at 4709
Creekstone Drive, Durham, NC 27703 (“PharmaBio”).

     WHEREAS, Scios and PharmaBio have entered into an Alliance Agreement, dated
as of the date hereof (the “Alliance Agreement”), pursuant to which PharmaBio
has agreed to make certain payments to Scios in connection with Scios’ product
Natrecor® (nesiritide); and

     WHEREAS, Scios desires to grant to PharmaBio the rights set forth in this
Warrant Agreement as part of the consideration for PharmaBio entering into the
Alliance Agreement;

     NOW, THEREFORE, in consideration of the mutual agreements, undertakings and
covenants set forth in this Warrant Agreement, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

     1. The Warrant. Scios hereby agrees to issue and sell to PharmaBio seven
hundred thousand (700,000) shares (the “Warrant Shares”), of the Scios’ common
stock, par value $.001 per share (“Common Stock”), at an exercise price of
Twenty U.S. dollars ($20.00) per share (the “Exercise Price”), subject to the
vesting schedule described in Section 2 and the other provisions of this Warrant
Agreement and upon the terms and conditions herein set forth. The Exercise Price
and the number of Warrant Shares purchasable upon exercise of this Warrant
Agreement are subject to adjustment from time to time as provided in Section 8
of this Warrant Agreement.

     2. Vesting Schedule. PharmaBio’s right to exercise this Warrant Agreement
will vest in 12 equal quantity quarterly installments of 58,333.33 shares each
(the “Increments”) at the end of each of the next 12 calendar quarters that
commence after Natrecor® is approved by the United States FDA. Notwithstanding
the foregoing, the maximum number of Warrant Shares purchasable under this
Warrant Agreement shall be equal to 700,000 multiplied by a fraction, the
denominator of which is $30,000,000 and the numerator of which is the aggregate
amount of funding provided by PharmaBio to Scios pursuant to the Alliance
Agreement.

     3. Expiration Date. This Warrant Agreement, and PharmaBio’s right to
purchase any of the Warrant Shares, will expire and cease to be of force and
effect at 5:00 p.m. Eastern Standard Time on January 10, 2011 (the “Expiration
Date”).

1


--------------------------------------------------------------------------------


     4. Exercise of this Warrant Agreement. (a) PharmaBio may exercise this
Warrant Agreement, to the extent of any then unexercised portion of the vested
Increments, at any time prior to the Expiration Date, in whole or in part, (i)
for amounts not less than fifty thousand (50,000) Warrant Shares subject to this
Warrant Agreement, as adjusted from time to time as provided in Section 8 of
this Warrant Agreement, or (ii) as a one-time exercise under this Warrant
Agreement, for any unexercised portion of the vested Increments, by: (a) the
surrender of this Warrant Agreement, with the Exercise Form attached hereto as
Annex A properly completed and executed, at the principal office of the Scios at
820 W. Maude Avenue, Sunnyvale, CA 94085 or at such other office of the Scios as
the Scios may designate by notice in writing to the holder of this Warrant
Agreement, and (b) the delivery of a certified check, bank draft or wire
transfer of immediately available funds, payable to the order of Scios Inc., in
an amount equal to the then aggregate purchase price for the Warrant Shares
being purchased upon such exercise. Upon receipt thereof by the Scios on a
business day, PharmaBio will be deemed to be the holder of record of the Warrant
Shares issuable upon such exercise as of the close of business on the date of
such receipt by the Scios, and the Scios will promptly execute or cause to be
executed and delivered to PharmaBio, a certificate or certificates representing
the aggregate number of Warrant Shares specified in the Exercise Form. If this
Warrant Agreement is exercised only in part and has not expired, the Scios will,
at the time of delivery of said stock certificate or certificates, deliver to
PharmaBio a new Warrant Agreement of like tenor evidencing the right of
PharmaBio to purchase the remaining Warrant Shares then covered by this Warrant
Agreement.

     (b) In lieu of exercising this Warrant Agreement, PharmaBio may elect to
receive shares equal to the value of this Warrant Agreement (or the portion of
the Warrant Shares thereunder being exercised) by sending written notice of such
election to Scios, in which event Scios shall deliver to PharmaBio a stock
certificate representing a number of shares of Scios’Common Stock computed using
the following formula:

X=Y(A-B)
      ———
      A

Where:


  X = the number of shares of Common Stock to be issued to PharmaBio


  Y = the number of shares of Common Stock purchasable under this Warrant
Agreement as to which PharmBio is then exercising this Warrant Agreement


  A = the fair market value of one share of Common Stock


  B = the Exercise Price (as adjusted to the date of such calculations)


     (c) For purposes of this Section, “fair market value” of one share of
Common Stock shall mean the average of the closing price quoted on the Nasdaq
National Market or the principal exchange on which the Common Stock is listed,
or the closing bid and asked prices of the Common Stock quoted in the
Over-The-Counter Market Summary, whichever is applicable, as published in the
Eastern Edition of The Wall Street Journal, for the ten trading days prior to
the date of determination of fair market value. If the Common Stock is not
traded Over-The-Counter or on such market or exchange, the fair market value of
the Common Stock will be the price per share which Scios could obtain from a
willing buyer for shares sold by Scios from authorized but unissued shares, as
agreed upon by Scios and PharmaBio in good faith or, absent such agreement, as
shall be determined by arbitration instituted by either party under the rules of
the American Arbitration Association.

2


--------------------------------------------------------------------------------


     5. Representations of the Scios. The Scios hereby represents and warrants
to PharmaBio as follows:


       (a) Scios is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.


       (b) This Warrant Agreement has been duly authorized by all necessary
corporate action on the part of Scios, has been duly executed by a duly
authorized officer of the Scios, and constitutes a valid and binding obligation
of Scios.


       (c) Neither the execution and delivery of this Warrant Agreement nor the
consummation of the transactions contemplated hereby will violate or result in
any violation of or be in conflict with or constitute a default under any term
of the charter or bylaws of Scios or of any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to Scios.


       (d) Upon exercise of this Warrant Agreement and payment of the then
aggregate purchase price by PharmaBio, the Warrant Shares deliverable hereunder
will be duly issued, fully paid and nonassessable shares and free from all
taxes, liens and charges with respect to the issuance thereof.


     6. Representations of PharmaBio. PharmaBio hereby represents and warrants
to Scios as follows:


       (a) PharmaBio is a corporation duly organized, validly existing and in
good standing under the laws of North Carolina.


       (b) PharmaBio is acquiring this Warrant Agreement, and will acquire the
Warrant Shares issuable upon exercise of this Warrant Agreement, for investment
for its own account and not with a view to, or for resale in connection with,
any distribution of this Warrant Agreement or the Warrant Shares issuable upon
exercise of this Warrant Agreement. PharmaBio understands that neither this
Warrant Agreement nor the Warrant Shares issuable upon exercise of this Warrant
Agreement have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or under any state securities laws, and, as a result thereof,
are subject to substantial restrictions on transfer. PharmaBio acknowledges that
this Warrant Agreement and the shares issuable upon exercise of this Warrant
Agreement must be held indefinitely, unless subsequently registered under the
Securities Act and any applicable state securities laws or unless exemptions
from registration under the Securities Act and such laws are available.


3


--------------------------------------------------------------------------------



       (c) PharmaBio is an “accredited investor,” as that term is defined in
Rule 501 under the Securities Act.


       (d) PharmaBio is either (i) not an “Investment Company,” as that term is
defined in the Investment Scios Act of 1940, or (ii) excluded from the
definition of an Investment Scios under Section 3(c)(1) of the Investment Scios
Act of 1940.


     7. Survival of Representations. The representations and warranties made in
Sections 5 and 6 of this Warrant Agreement will survive the date of this Warrant
Agreement and will expire upon the earliest of (a) the Expiration Date, (b) if
the Alliance Agreement terminates before any Increment vests, the date of the
termination of the Alliance Agreement, (c) if the Alliance Agreement terminates
after any Increment vests, the exercise of the entire unexercised portion of the
vested Increments, or (d) the exercise of this Warrant Agreement for all of the
remaining Warrant Shares purchasable upon exercise of this Warrant Agreement.

     8. Certain Adjustments. The Exercise Price at which Warrant Shares may be
purchased and the number of Warrant Shares to be purchased upon exercise of this
Warrant Agreement are subject to change or adjustment as follows:


       (a) Stock Dividends, Distributions, Subdivisions, Combinations or
Reclassifications. In case the Scios (i) pays a dividend in shares of Common
Stock or makes a distribution in shares of Common Stock, (ii) subdivides its
outstanding shares of Common Stock, (iii) combines its outstanding shares of
Common Stock into a smaller number of shares of Common Stock or (iv) issues, by
reclassification of its shares of Common Stock, other securities of Scios
(including any such reclassification in connection with a consolidation or
merger in which the Scios is the surviving corporation), the number of Warrant
Shares purchasable upon exercise of this Warrant Agreement will be adjusted so
that PharmaBio will be entitled to receive the kind and number of Warrant Shares
or other securities of Scios which it would have owned or have been entitled to
receive after the happening of any of the events described above, if this
Warrant Agreement had been exercised immediately prior to the happening of such
event or any record date with respect thereto. Whenever the number of Warrant
Shares purchasable upon the exercise of this Warrant Agreement is adjusted, as
herein provided, the Exercise Price payable upon the exercise of this Warrant
Agreement will be adjusted by multiplying such Exercise Price immediately prior
to such adjustment by a fraction, of which the numerator will be the number of
Warrant Shares purchasable upon the exercise of this Warrant Agreement
immediately prior to such adjustment, and of which the denominator will be the
number of Warrant Shares purchasable immediately thereafter. An adjustment made
pursuant to this Subsection 8(a) will become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event. No adjustment in the number of Warrant Shares purchasable hereunder will
be required unless such adjustment would require an increase or decrease of at
least one percent (1%) in the number of Warrant Shares purchasable upon the
exercise of this Warrant Agreement; provided, however, that any adjustments
which by reason of this restriction are not required to be made will be carried
forward and taken into account in any subsequent adjustment. All calculations
will be made to the nearest one-thousandth of a share.


4


--------------------------------------------------------------------------------



       (b) Preservation of Purchase Rights Upon Merger, Consolidation, etc. In
case of any consolidation of Scios with or merger of Scios into another
corporation or other entity or in case of any sale, transfer or lease to another
corporation or other entity of all or substantially all the property of Scios,
Scios or such successor or purchasing corporation or other entity, as the case
may be, will, at its option, (i) if any Increment has vested, pay PharmaBio an
amount in cash equal to the number of Warrant Shares then exercisable pursuant
to this Warrant Agreement multiplied by the difference between (A) the value of
the aggregate consideration in the consolidation, merger, sale, transfer or
lease divided by the number of fully-diluted shares of Common Stock then
outstanding and (B) the then current Exercise Price, (ii) execute with PharmaBio
an agreement that PharmaBio will have the right thereafter, upon vesting of any
Increment and payment of the Exercise Price in effect immediately prior to such
action, to purchase upon exercise of this Warrant Agreement the kind and amount
of shares and other securities and property which PharmaBio would have owned or
have been entitled to receive after the happening of such consolidation, merger,
sale, transfer or lease had this Warrant Agreement been exercised immediately
prior to such action, or (iii) combine its options under (i) and (ii) of this
Subsection 8(b); provided, however, that no adjustment in respect of cash
dividends, interest or other income on or from such shares or other securities
and property will be made during the term of this Warrant Agreement or upon the
exercise of this Warrant Agreement. Any agreement executed under Subsection
8(b)(ii) or (iii) will provide for adjustments, which will be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
8. The provisions of this Subsection 8(b) will similarly apply to successive
consolidations, mergers, sales, transfers or leases.


       (c) No Adjustment for Cash Dividends. No adjustment in respect of any
cash dividends will be made during the term of this Warrant Agreement or upon
the exercise of this Warrant Agreement.


     9. Fractional Shares. Fractional shares will not be issued upon the
exercise of this Warrant Agreement, but in any case where PharmaBio would,
except for the provisions of this Section, be entitled under the terms of this
Warrant Agreement to receive a fractional share upon the exercise of this
Warrant Agreement, the Scios will, upon the exercise of this Warrant Agreement
for the largest number of whole shares then called for, pay a sum in cash equal
to the excess of the market value of such fractional share (determined in such
reasonable manner as may be prescribed by the Board of Directors of the Scios in
its discretion) over the proportional part of the per share purchase price
represented by such fractional share.

5


--------------------------------------------------------------------------------


     10. Notice of Certain Events. In case at any time Scios:


       (a) terminates the Alliance Agreement prior to the vesting in full of
this Warrant Agreement;


       (b) proposes, by resolution of its Board of Directors, a stock dividend,
distribution, subdivision, combination or reclassification of the shares of
capital stock of the Scios for which this Warrant Agreement is exercisable; or


       (c) proposes, by resolution of its Board of Directors, any capital
reorganization or any reclassification or change of capital stock that affects
the Warrant Shares of the Scios or any consolidation, merger or sale of
properties and assets of the type described in Section 8 of this Warrant
Agreement;


then, and in each of said cases, the Scios will cause notice thereof to be
delivered promptly to PharmaBio; provided, however, that the Scios need not
deliver any separate notice pursuant to Subsection 11(a) if such notice is
provided in accordance with the Alliance Agreement and need not deliver any
notice pursuant to Subsection 10(b) until after any Increment has vested and
unless there exists a then unexercised portion of the vested Increments;
provided further, that Scios will deliver any notice pursuant to Subsection
10(c) at least ten (10) business days prior to the effective date of the
proposed event.

     11. Reservation of Shares. Scios will at all times reserve and keep
available out of its authorized but unissued stock, for the purpose of effecting
the exercise of this Warrant Agreement, such number of its duly authorized
shares of capital stock for which this Warrant Agreement is exercisable, and the
appropriate number of shares of any stock into which such stock is convertible,
as will from time to time be sufficient to effect the exercise of this Warrant
Agreement.

     12. No Rights as Shareholder; Limitation of Liability. This Warrant
Agreement, as distinct from the shares for which this Warrant Agreement is
exercisable, will not entitle PharmaBio to any of the rights of a shareholder of
Scios. No provision of this Warrant Agreement, in the absence of affirmative
action by PharmaBio to purchase the Warrant Shares, and no mere enumeration
herein of the rights or privileges of PharmaBio, will give rise to any liability
of PharmaBio for the purchase price or as a shareholder of Scios, whether such
liability is asserted by the Scios or by creditors of Scios.

     13. Transfer Restrictions.


       (a) Securities Laws. NEITHER THIS WARRANT AGREEMENT NOR THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS WARRANT
AGREEMENT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
ENCUMBERED OR IN ANY OTHER MANNER TRANSFERRED OR DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF
EACH RELEVANT STATE, AND THE TERMS AND CONDITIONS HEREOF. EACH OF THE HOLDER OF
THIS WARRANT AGREEMENT AND THE HOLDER OF THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF IS SUBJECT TO THE RESTRICTIONS HEREIN SET FORTH.


6


--------------------------------------------------------------------------------



       (b) Stock Certificate Legend. Each certificate for shares issued upon
exercise of this Warrant Agreement will bear the following legend:


  “The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, or
the securities laws of any State. Neither the shares nor any interest or
participation in the shares may be sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of in the absence of
such registration or exemption therefrom under such Act or such laws and an
opinion (which will be in form and substance satisfactory to the Scios) of
counsel satisfactory to the Scios that such registration is not required.”


       (c) General Restrictions. PharmaBio may not transfer or assign this
Warrant Agreement unless it is transferred or assigned to the purchaser of all
of the outstanding capital stock or all or substantially all of the assets of
PharmaBio or to an affiliate of PharmaBio. Scios may deem and treat the person
in whose name this Warrant Agreement is registered as the holder and owner
hereof (notwithstanding any notations of ownership or writing hereon made by
anyone other than Scios) for all purposes and will not be affected by any notice
to the contrary, until presentation of this Warrant Agreement to Scios for
registration of transfer consistent with this Section. The holder of this
Warrant Agreement further agrees that prior to any transfer of this Warrant
Agreement, consistent with this Section, or any transfer of the shares issued
upon exercise hereof, such holder will give written notice to the Scios,
together with a copy of the opinion of such holder’s counsel, if reasonably
requested by Scios, as to the availability of exemption from registration under
all applicable securities laws in connection with any such transfer (which
opinion will be reasonably satisfactory to counsel for Scios).


     14. Lock-Up. In connection with any public offering of shares of Common
Stock, PharmaBio agrees to enter into a written agreement with the managing
underwriters, if the managing underwriters require such an agreement from
PharmaBio and from all holders (the “Other Holders”) of more shares of Common
Stock, or of shares of preferred stock convertible into more shares of Common
Stock, than the number of shares of Common Stock owned by PharmaBio, in such
form and containing such provisions as are required by the managing underwriters
(except that such provisions will not be less favorable to PharmaBio than the
provisions of any agreements entered into by the managing underwriters with the
Other Holders) to preclude PharmaBio from directly or indirectly offering to
sell, contracting to sell or otherwise disposing of any shares of Common Stock,
any options or warrants to purchase shares of Common Stock, or any securities
convertible into or exchangeable for shares of Common Stock for a period of time
not to exceed one hundred eighty (180) days after the effective date of the
registration statement for the public offering.

7


--------------------------------------------------------------------------------


     15. Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of securities
to the public without registration, Scios agrees to use its reasonable efforts
to make and keep public information regarding Scios available as those terms are
understood and defined in Rule 144 under the Securities Act and file with the
SEC in a timely manner all reports and other documents required by Scios under
the Securities Act and the Securities Exchange Act of 1934, and furnish to the
holder upon written request as to Scios’ compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Securities Exchange
Act of 1934.

     16. Registration Rights.


       (a) Piggyback Registration Rights.


  (i) If Scios plans at any time after June 30, 2001 to file a registration
statement under the Securities Act on a Form S-3 to register any shares of
Common Stock for sale by it or any of its stockholders (the “Piggyback
Registration Statement”) (except in connection with any stock option plan, stock
purchase plan, savings or similar plan), the Scios shall provide PharmaBio with
the right to include Warrant Shares on the Piggyback Registration Statement (the
“Piggyback Right”), if PharmaBio is the stockholder of record of any Warrant
Shares at such time or has the vested right to acquire any Warrant Shares
pursuant to this Warrant Agreement at such time, by providing PharmaBio with at
least thirty (30) days prior written notice thereof. At the written request of
PharmaBio, given within twenty (20) days after the receipt of such notice, Scios
will use its best efforts to cause all of the Warrant Shares for which
registration shall have been requested to be included in the Piggyback
Registration Statement. Scios shall provide PharmaBio with two Piggyback Rights
to register Warrant Shares under this provision.


  (ii) In the event that the proposed offering is an offering by Scios that is,
in whole or in part, an underwritten public offering of shares of Common Stock,
and the managing underwriters determine and advise in writing that the inclusion
of the Warrant Shares proposed to be included in the underwritten public
offering and any other issued and outstanding shares of Common Stock or other
securities proposed to be included therein by the security holders of the Scios
(the “Other Shares”) would interfere with the successful marketing (including
pricing) of the shares, the number of PharmaBio’s Warrant Shares and the Other
Shares to be included in such underwritten public offering shall be reduced pro
rata among PharmaBio and the holders of Other Shares. Scios shall not limit the
number of Warrant Shares to be included in a registration statement in order to
include stockholders of Scios with no pre-existing registration rights.


8


--------------------------------------------------------------------------------



       (b) Demand Registration Right. Beginning after January 1, 2002, PharmaBio
shall have the right to demand, by providing written notice to Scios (the
“Demand Registration Right”), that Scios file a registration statement on Form
S-3 to register Warrant Shares for resale by PharmaBio in an offering that is
not underwritten (the “Registration Statement”) provided, however, that Scios
shall not be obligated to effect such a registration more than once in any
rolling twelve-month period or after two such registrations have been effected.
Scios agrees to use its best efforts (i) to file the Registration Statement with
the Securities and Exchange Commission (“SEC”) within 30 days of receipt of
PharmaBio’s notice of its exercise of the Demand Registration Right and (ii) to
obtain the effectiveness of the Registration Statement within 90 days of receipt
of such notice, and to keep such Registration Statement continuously effective
under the Securities Act until such time as the earlier to occur of 180 days, or
until the holder’s have completed the distribution described in such
Registration Statement. PharmaBio agrees that it will cease making offers and
sales under the Registration Statement upon the giving of any notice (the
“Notice”) by Scios that the Registration Statement must be amended or
supplemented.


       (c) Whenever Scios is required to register any of PharmaBio’s Warrant
Shares pursuant to any of the provisions of this Section 15, Scios shall also be
obligated to do the following:


       (i) Furnish to PharmaBio such copies of preliminary and final
prospectuses and such other documents as PharmaBio may reasonably request to
facilitate the public offering of PharmaBio’s Warrant Shares;


       (ii) Use its best efforts to register or qualify the Warrant Shares
covered by said registration statement under the securities or Blue Sky laws of
such jurisdictions as PharmaBio may reasonably request; provided, however, that
Scios shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or subject Scios to any tax in any such jurisdiction where
it is not then so subject;


       (iii) Permit PharmaBio or its counsel or other representatives, at
PharmaBio’s expense, to inspect and copy such corporate documents and records as
may reasonably be requested by them; and


       (iv) Furnish to PharmaBio a copy of all documents filed and all
correspondence to or from the Securities and Exchange Commission in connection
with any such offering.


       (v) Prepare and file with the SEC such amendments and supplements to such
Registration Statement or such Piggyback Registration Statement, as the case may
be, and the prospectus used in connection with such registration statement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement.


9


--------------------------------------------------------------------------------



       (vi) Notify each seller of securities covered by such a Registration
Statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact remits to a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and, at the request of
any such seller, repair and furnish to such seller a reasonable number of copies
of a supplement to or amendment of such prospectus as need be necessary so that
such prospectus shall not contain such an untrue statement or admission.


       (d) PharmaBio shall bear all of the fees and expenses of its counsel and
all other customary “selling expenses” in connection with the registration
statement and the offering. PharmaBio shall also bear all other expenses
(including customary “registration expenses”) in connection with the preparation
and filing of any Registration Statement or any Piggyback Registration Statement
under this Section 15, any registration or qualification under the securities or
Blue Sky laws of states in which the offering will be made under either such
registration statement and any filing fee of the National Association of
Securities Dealers, Inc. relating to such offering.


       (e) In connection with any public underwritten offering, the Scios and
PharmaBio shall enter into a written agreement with the managing underwriters in
such form and containing such provisions as are customary in the securities
business for such an arrangement between such managing underwriters and
companies of the Scios’size and investment stature, including indemnification.


     16. Miscellaneous.


       (a) Amendments and Waivers. This Warrant Agreement and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party (or any predecessor in interest thereof) against
which enforcement of the same is sought.


       (b) Successors and Assigns. This Warrant Agreement will be binding upon
and inure to the benefit of the successors and assigns of Scios and the heirs
and permitted registered assigns and transferees of PharmaBio.


       (c) Loss, Theft, Destruction or Mutilation. Upon receipt by Scios of
evidence reasonably satisfactory to it that this Warrant Agreement has been
lost, stolen, destroyed or mutilated, and in the case of any lost, stolen or
destroyed Warrant Agreement, a bond of indemnity reasonably satisfactory to
Scios, or in the case of a mutilated Warrant Agreement, upon surrender and
cancellation hereof, Scios will execute and deliver in the name of the
registered holder of this Warrant Agreement, in exchange and substitution for
the Warrant Agreement so lost, stolen, destroyed or mutilated, a new Warrant
Agreement of like tenor with appropriate insertions and variations.


10


--------------------------------------------------------------------------------



       (d) Law Governing. This Warrant Agreement will be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware.


       (e) Entire Agreement. This Warrant Agreement and the attached annex
constitute the full and entire understanding and agreement among the parties
with regard to the subject of this Warrant Agreement and the attached annex, and
supersede all prior agreements, understandings, inducements or conditions,
express or implied, oral or written, with respect to the subject of this Warrant
Agreement and the attached annex.


       (f) Notices. Unless otherwise provided, all notices, requests, demands
and other communications required or permitted under this Warrant Agreement will
be in writing and will be deemed to have been duly made and received: (i) upon
personal delivery or confirmed facsimile to the party to be notified; (ii) three
(3) business days after deposit with the United States Post Office, by
registered or certified mail or by first class mail, postage prepaid, addressed
as set forth below; or (iii) one (1) business day after deposit with Federal
Express or another reputable overnight courier (for next business day delivery),
shipping prepaid, addressed as set forth below:


(i) If to Scios, then to:


  Scios Inc.
820 W. Maude Avenue
Sunnyvale, CA 94085
Attn: Chief Financial Officer

with a copy to:
General Counsel
Scios Inc.
749 N. Mary Avenue
Sunnyvale, CA 94085


(ii) If to PharmaBio, then to:


  PharmaBio Development, Inc..
4709 Creekstone Drive
Durham, NC 27703
Attn: President

with a copy to:
General Counsel
PharmaBio Development Inc.
4709 Creekstone Drive
Durham, NC 27703


12


--------------------------------------------------------------------------------



  Either party may change the address to which communications are to be sent by
giving five (5) business days’advance notice of such change of address to the
other party in conformity with the provisions of this Section.


       (g) Headings. The headings in this Warrant Agreement are for purposes of
reference only and will not affect the meaning or construction or any of the
provisions hereof.


       (h) Execution; Counterparts. This Warrant Agreement may be executed in
any number of counterparts, each of which will be deemed to be an original as
against any party whose signature appears on such counterpart, and all of which
will together constitute one and the same instrument. This Warrant Agreement
will become binding when one or more counterparts of this Warrant Agreement,
individually or taken together, bear the signatures of all of the parties to
this Warrant Agreement and the seal of the Scios.


     IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be
duly executed and delivered as of the day and year first written above.

SCIOS INC.   By:
            ——————————————— Name: Richard B. Brewer Title:   President and Ceo  
PHARMABIO DEVELOPMENT, INC..   By:
            ——————————————— Name:
            ——————————————— Title:
            ———————————————

Attachments:Annex A- Exercise Form

12


--------------------------------------------------------------------------------


ANNEX A

EXERCISE FORM

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT AGREEMENT OF

SCIOS INC.

     The undersigned, the record holder of the attached original, executed
Warrant Agreement (the “Warrant Agreement”), pursuant to the provisions of the
Warrant Agreement, hereby irrevocably elects to exercise the right, represented
by the Warrant Agreement, to purchase _____ Warrant Shares (as defined in the
Warrant Agreement) covered by the Warrant Agreement, and herewith tenders
payment in full therefor at the price per share provided by the Warrant
Agreement.


By:
                 ————————————— —— Name:
                 ———————————— ——— Title:
                 ———————————— ———
  Address:
                 ———————————— ———
                 ————————————— ——
                 ————————————— ——
  Dated:
                 ———————————,     ———

13
